Citation Nr: 1719619	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  12-17 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for status post-operative anterior cruciate ligament reconstruction with reconstruction of the lateral patellar retinacular of the right knee with degenerative arthritis and a residual scar. 

2.  Entitlement to an evaluation in excess of 20 percent for instability of the right knee.

3.  Entitlement to an evaluation in excess of 10 percent for limitation of extension of the right knee.

  
REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to November 1989.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, in which the claim for an evaluation in excess of 20 percent for status post-operative anterior cruciate ligament reconstruction with reconstruction of the lateral patellar retinacular of the right knee with degenerative arthritis and a residual scar was denied.  

In a January 2014 decision, the RO granted separate ratings of 20 percent for instability of the right knee and 10 percent for limitation of extension of the right knee, effective September 22, 2008.

In a January 2015 decision, the Board remanded the issues to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  

The record before the Board consists solely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.





	(CONTINUED ON NEXT PAGE)
REMAND

In statements submitted in October 2014, the Veteran and her representative requested a videoconference hearing before the Board.  To date, the hearing has not been scheduled and there is no indication in the record that the Veteran has withdrawn her hearing request.

In light of the Veteran's aforementioned request, the Board finds that a remand is necessary in order to afford the Veteran the opportunity to present testimony before the Board.  38 C.F.R. § 20.717 (2016).  

Accordingly, the case is REMANDED to the RO for the following action:

The RO should schedule the Veteran for a videoconference hearing before the Board in accordance with the docket number of her appeal.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




